             Case 1:20-cv-01666-MKV Document 16-1 Filed 07/13/20 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IBE TRADE CORP., a Delaware corporation,
and ALEXANDER ROVT,                                      Case NO. 1:20-cv-0166 6(MKV)
                                                                                 (MKV)

Plaintiffs,

v.

ALEXANDER ANATOLYEVICH DUBINSKY
O\R H:A:F69>D@DBE6C>6 iGHI9>6 +&+j'
a Ukrainian limited liability company,

Defendants.

                        AFFIDAVIT OF GENE M. BURD
         IN SUPPORT OF HIS APPLICATION FOR ADMISSION PRO HAC VICE

        COMES NOW, Gene M. Burd, in support of his application for admission pro hac vice in
the above-captioned matter, and swears under penalty of perjury that the following statements
are true and correct:

        A.        I have never been convicted of a felony;

        B.        I have never been censured, suspended, disbarred, or denied admission or
                  readmission by any court; and

        C.        There are not and have never been any disciplinary proceedings presently against
                  me.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

        Executed on July 10, 2020.
                                               ___________________________________
                                               Gene M. Burd, Esq.
                                               D.C. Bar No. 1004330
                                               NJ Bar No. 034111997
                                               PA Bar No. 80120,
                                               ARNALL GOLDEN GREGORY LLP
                                               1775 Pennsylvania Avenue NW, Suite 1000
                                               Washington, DC 20006
                                               Phone: 202-677-4048
                                               Fax: 202-677-4049
                                               gene.burd@agg.com



15141752v1
